Judgment rendered November 25, 1974, in the Supreme Court, Bronx County, convicting defendant-appellant upon a jury verdict of the crimes of attempted murder and possession of a weapon as a felony and sentencing him to concurrent indeterminate terms of imprisonment of from 21 years to life and seven years respectively, modified in the exercise of discretion to reduce the sentence for the attempted murder conviction to 15 years to life and as so modified the judgment is otherwise affirmed. Given the unusual background of this case and the apparent absence of any prior record, the sentence, although within prescribed statutory limits, seems unduly harsh. On the other hand, the finding of guilt being affirmed, any modification made here is restricted by statute. (Penal Law, §§ 125.27, 110.05, 70.00, subd 2, par [a]; § 70.00, subd 3, par [a], cl [i]) Concur—Stevens, P. J., Markewich and Murphy, JJ.; Silverman, J., concurs in a memorandum, and Nunez, J., dissents in part in a memorandum as follows: